Ingraham, J. (dissenting):
As I understand the rule, upon a breach of a contract for the sale of securities of this character, where there is no market value, any evidence tending to show the actual value of the securities at the time and place of delivery is admissible. In the absence of any market value or purchase and sale of securities at the time and place of delivery, it seems to me that evidence of a sale in another city with which there is constant communication is competent evidence as to the actual value at the time and place of delivery. The fact that the sale in San Francisco was some weeks prior to the time of delivery of the securities in question was not material, as there was evidence to show that the price of such securities and the conditions had not changed. It was not error, therefore, for the court to deny the motion to strike out the testimony as to the San Francisco sale. I have doubts as to whether the verdict should -be sustained for the full amount, but I dissent from a reversal of this judgment upon the ground stated by Mr. Justice Scott.
Judgment and order reversed, new trial ordered, costs to appellants to abide event.